DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that parent application 16/849,852 is now U.S. Patent No. 10,850,117.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5 and 9-16 are objected to because of the following informalities:
In claim 5, line 3: “said computer devices” should apparently read --said one or more computer devices--.
In claim 9, line 4: “said individuals” should apparently read --said one or more individuals--.
In claim 10, line 2: “said creative activities” should apparently read --said at least one or more creative activities--.
In claim 11, line 2: “said creative activities” should apparently read --said at least one or more creative activities--.
In claim 12, line 2: “individual” should apparently read --individuals--.
In claim 13, lines 1-2: “said creative activities” should apparently read --said at least one or more creative activities--.
In claim 13, line 4: “said creative activities” should apparently read --said at least one or more creative activities--.
In claim 14, line 3: “said participants” should apparently read --said one or more participants--.
In each of claims 14, 15, and 16, line 1: “method claim 1” should apparently read --method of claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 8-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is written confusingly (e.g., “wherein when adding sound and light and color changes leading to said chromophore excitations, allows creative participants…” does not read smoothly; it appears to either have extra words or be missing words; the phrases do not line up together).
Claims 8-11 and 13 each recite the limitation "said one or more devices" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  One or more sound emitting devices and one or more light emission devices have been recited by claim 1, but it is unclear if the limitation of claim 8 is intended to refer to these devices (and if so, which devices).
Claim 15 recites the limitation "said deep relaxation states" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,850,117.  Although the claims at issue are not identical, they are not patentably distinct from each other because the devices of the issued patent do not have a materially different use beyond the processes recited by the present claims, and the processes recited by the present claims cannot be performed with a materially different product than that of the issued claims, to the extent that they do not meet a one-way test for distinctness and thus cannot sustain separate patents.

Allowable Subject Matter
Claims 1-16 would be allowable if the double patenting rejections set forth in this Office action are overcome, and if (where necessary) are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches such a method for providing SBOT(s) using a room containing sound emitting devices including speakers and light emission devices including projectors, wherein the sound emitting devices provide biophysical oscillations for transmitting musical sounds providing alternating pulsing sound frequencies, and wherein the light emission devices provide alternating pulsing light frequencies that impart color changes, wherein these auditory and visual stimuli cause specific energy changes creating chromophore excitations that can be applied to external portions of human bodies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791